In auditing and allowing claims against a county, its commissioners act in an administrative capacity only and such allowance is only prima facie evidence either of the correctness of the claim, or of the county's liability to pay it, and if the claim is not properly chargeable to the county, its allowance is void, and the county is not estopped to dispute the liability, or to recover the fund in case the claim has been paid. Mobile County v. Williams, Judge,180 Ala. 639, 61 So. 963.
We are of the opinion, and hold, that the rulings upon the pleadings assigned for error, as well as the judgment rendered for appellee under the agreed statement of facts, were in all things correct. See American Bonding Co., etc., v. Fourth National Bank of Montgomery, 205 Ala. 652,88 So. 838; Ala. School Code of 1927 (Davis) § 298; Mobile County v. Williams, supra; City of Demopolis v. Marengo County, 195 Ala. 214,70 So. 275; Herring et al. v. Griffin et al., 211 Ala. 225,100 So. 202; Tipton v. Duke, 221 Ala. 77, 127 So. 524; Ward, Tax Coll. v. First Nat. Bank of Hartford, 225 Ala. 10,142 So. 93.
The judgment is affirmed.
Affirmed.